OPINION — AG — THE PORTION OF 68 O.S. 1961 365 [68-365] WHICH AUTHORIZES THE BOARD OF COUNTY COMMISSIONERS TO EMPLOY A PERSON TO ISSUE, SERVE, LEVY AND COLLECT ALIAS TAX WARRANTS IS STILL UNCONSTITUTIONAL AND WITHOUT FORCE AND EFFECT; THAT IS, UNLESS AND UNTIL HELD OTHERWISE BY A COURT OF COMPETENT JURISDICTION. CITE:  75 O.S. 1961 164 [75-164] 75 O.S. 1963 Supp., 164 [75-164], 75 O.S. 1961 152 [75-152], OPINION NO. MAY 18, 1949 — EXAMINER AND INSPECTOR, 75 O.S. 1961 151 [75-151], 68 O.S. 1961 356 [68-356] (JAMES FUSON)